                        Case 2:17-cr-00144-GAM Document 67 Filed 07/15/19 Page 1 of 8
AO 245B (Rev 02/18)   Judgment m a C'rumnal Case
                      Sheet I



                                         UNITED STATES DISTRICT COURT
                                                       Eastern District of Pennsylvania
                                                                           )
              UNITED ST ATES OF AMERICA                                    )       JL'"DGMENT IN A CRIMINAL CASE
                                 v.                                        )
                                                                           )
                      DERRICK HEPPARD                                              Case Number: DPAE2: 17CR00144-001
                                                                           )
                                                                           )       USM Number: 75656-066
                                                                           )
                                                                           )       Alexandre Turner, Esq.
                                                                                                                    ----·----
                                                                           )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)          1, 2

D pleaded nolo contendere to count(s)
                                                                                          - - -- - - - - - - - - - - - - - - - - -
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not gwlty.

The defendant is adjudicated guilty of these offenses:

Title & Section




       The defendant is sentenced as provided m pages 2 through                8          of this judgment. The sentence 1s imposed pursuant to
the Sentencmg Reform Act of 1984.
D The defendant has been found not gwlty on count(s)

D Count(s)                                              Dis       Dare dismissed on the motion of the Cmted States.

         It is ordered that the defendant must notify the Cmted States attorney for this distnct within 30 days of an)' change of name, residence,
or mathng address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and Umted States attorney of matenal cl:ianges in economic circumstances.

              62.o k,,,-+-u-_ ~jOVvvi.;»} ~j                             ~ ~:;;:~boo of Judgnreo_t_ _ _ _ _ _ __
             (}~cl,ve,, fo""""i                    5),(-~               ~-C-Lf//
             (Y1,~          Lot-t, u5PO U)                               S1gnatureofJudge                 --·                - - -- -




             L;f.5-       1vt~s~ l ( })                                  Gerald Austin McHugh, United Stat~s District Jud~e____
                                                                         Name and Title of Judge

           ~~\/\t(                    ~v~~)
                                                                        Date
                                                                                                                            --- - - - -
                         Case 2:17-cr-00144-GAM Document 67 Filed 07/15/19 Page 2 of 8
AO 245B (Rev 02/18) Judgment in Criminal Case
                    Sheet 2 - · lmpnsonment

                                                                                                           Judgment      Page   _.::::2_ of     8
 DEFENDANT: DERRICK HEPPARD
 CASE NUMBER: DPAE2: 17CR00144-001

                                                             IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Pnsons to be imprisoned for a total
term of:

  134 months on Counts 1 and 2, such terms to be served concurrently. The defendant shall be given credit for time served
  while in federal custody.



     Ill   The court makes the following recommendations to the Bureau of Pnsons:

  The defendant shall be designated to FCI Petersburg Low.




     0     The defendant is remanded to the custody of the Umted States Marshal.

                                   '
     D     The defendant shall surrender to the Umted States Marshal for this district:

           D   at                                 D   a.m.     D   p.m.     on
                     ---------
           D   as notified by the United States Marshal.

     D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           D   before 2 p.m. on
                                        ---------
           D   as notified by the United States Marshal.

           D   as notified by the Probation or Pretnal Services Office.



                                                                   RETURN
I have executed thts judgment as follows:




           Defendant delivered on                                                         to
                                     -----------                          -----                ------------
at          · - - - - _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                       UNITED STATES MARSHAL


                                                                          By
                                                                                   - - ---DEP-UTY~UN=-=rr=E=n--:s=T_A_TE_S,_,MAR,--.,..s=HAL-
                               Case 2:17-cr-00144-GAM Document 67 Filed 07/15/19 Page 3 of 8
 AO 245B (Rev 02/18) Judgment ma Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                                  Judgment- -Page __]___ of   --~
DEFENDANT: DERRICK HEPPARD
CASE ~UMBER: DPAE2: 17CR00144-001
                                                            SUPERVISED RELEASE
Cpon release from imprisonment, you will be on supervised release for a term of:
     8 years on Counts 1 and 2, such terms to be served concurrently.




                                                        MANDATORY CO:SDITIONS

1.      You must not commit another federal, state or local cnme.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.                                      ·
               D The above drug testmg condition is suspended, based on the court's determmat10n that you
                   pose a low risk of future substance abuse. (check if appltcable)
4.       D        You must make restitution in accordance with 18 U.S.C §§ 3663 and 3663A or any other statute authorizing a sentence of
                  restitution. (check if appltcable)
5.       ~ You must cooperate in the collection of DNA as directed by the probation officer.           (check if applicable)

6.       I!'.!'   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 C.S.C. § 20901, et seq.) as
                  directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency m the location where you
                  reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D You must participate in an approved program for domestic vtolence.         (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other cond1t10ns on the attached
page.
                        Case 2:17-cr-00144-GAM Document 67 Filed 07/15/19 Page 4 of 8
 AO 245B (Rev. 02/18) Judgment ma Crumnal Case
                      Sheet 3A  Supervised Release
                                                                                               Judgment Page         4        of _ _ _   8 ___
DEFENDANT: DERRICK HEPPARD
CASE NUMBER: DPAE2: 17CR00144-001

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the followmg standard conditions of supervision. These cond1t1ons are imposed
because they establish the basic expectations for your behavior while on supervision and identify the mmimum tools needed by probat10n
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office m the federal Judicial district where you are authorized to reside within 72 hours of your
      release from impnsonment, unless the probation officer mstructs you to report to a different probat10n office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probat10n officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authonzed to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you hve or anything about your living
      arrangements (such as the people you hve with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance 1s not possible due to unanticipated circumstances, you must notify the probation officer withm 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to VISit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the condit10ns of your supervision that he or she observes in plam view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      domg so. If you do not have full-trme employment you must try to find full-trme employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anythmg about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becommg aware of a change or expected change.
8.    You must not commumcate or interact with someone you know is engaged m cnminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunit10n, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determmes that you pose a risk to another person (mcluding an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruct10n. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the mstruct1ons of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
Judgment contaming these conditions. For further information regardmg these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                -----
                      Case ma
 AO 245B(Rev. 02/18) Judgment  2:17-cr-00144-GAM
                                   Crnrunal Case       Document 67 Filed 07/15/19 Page 5 of 8
                     Sheet 3D - · Supervised Release
                                                                                           Judgment Page   ___§ _   of     8
DEFENDANT: DERRICK HEPPARD
CASE NUMBER: DPAE2: 17CR00144-001

                                  SPECIAL CO~DITIONS OF SUPERVISION

The defendant shall participate in a mental health program for evaluation and/or treatment and abide by the rules of any
such program until satisfactorily discharged.

The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms of
testing to ensure compliance. It is further ordered that the defendant shall participate in drug treatment and abide by the
rules of any such program until satisfactorily discharged.

The defendant shall submit to a sex offender assessment which may include the use of specific assessment tools,
including but not limited to a polygraph, Plethysmograph, or ABEL.

The defendant shall submit to an initial inspection by the U.S. Probation Office and to any examinations during supervision
of the defendant's computer and any devices, programs. or application. The defendant shall allow the installation of any
hardware or software systems which monitor or filter computer use. The defendant shall abide by the standard conditions
of computer monitoring and filtering that will be approved by this Court. The defendant is to pay the cost of the computer
monitoring not to exceed the monthly contractual rate, in accordance with the probation officer's discretion.

The defendant shall participate in a sex offender program for evaluation and treatment and abide by the rules of any such
program until satisfactorily discharged. While in the treatment program, the defendant shall submit to risk
assessment.psychological testing, and physiological testing, which may include, but is not limited to. polygraph or other
specific tests to monitor compliance with supervised release and treatment conditions.

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. §
16901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
which he resides, works, is a student, or was convicted of a qualifying offense.

The defendant shall report to the U.S. Probation Office any regular contact with children of either sex under the age of 18.
The defendant shall not obtain employment or perform volunteer work which includes regular contact with children under
the age of 18.

The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide truthful monthly statements of his income.

The defendant shall participate in a program at the direction of the probation officer aimed at obtaining a GED, learning a
vocation, or improving the defendant's literacy, education level, or employment skills in order to develop or improve skills
needed to obtain and maintain gainful employment. The defendant shall remain in any recommended program until
completed or until such time as the defendant is released from attendance by the probation officer.
                       Case 2:17-cr-00144-GAM Document 67 Filed 07/15/19 Page 6 of 8
AO 245B (Rev 02/18)   Judgment in a Criminal Case
                      Sheet 5   Crumnal Monetary Penalties
                                                                                                       Judgment - Page     6   of       8
 DEFENDANT: DERRICK HEPPARD
 CASE NUMBER: DPAE2: 17CR00144-001
                                              CRIMI~AL MONETARY PE~AL TIES
     The defendant must pay the total cnminal monetary penalties under the schedule of payments on Sheet 6.


                    Assessment                   JVT A Assessment*               Fine                        Restitution
TOTALS            $ 200.00                     $ 0.00                          $ 0.00                      $ 0.00



 D   The determination of restitution 1s deferred until                  • An Amended Judgment tn a Cnmmal Case (AO 245C) will be entered
     after such determination.

 D   The defendant must make restitution (including community restitution) to the following payees m the amount hsted below.

     If the defendant makes a partial payment, each payee shall receive an approx1mately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                                      Total Loss**




TOTALS                              $                         0.00           $ _ _ _ __                0.00


D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay mterest on restitution and a fme of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ab1hty to pay interest and 1t 1s ordered that:

      D    the mterest reqmrement is waived for the           D fme      D restitution.
      D the interest requirement for the          D    fine    D     restitut10n is modified as follows:

* Justice for Victims ofTraffickmg Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters l 09A, 110, l IOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before Apnl 23, 1996.
                     Casema
AO 245B (Rev 02/18) Judgment  2:17-cr-00144-GAM
                                Cnmmal Case                  Document 67 Filed 07/15/19 Page 7 of 8
                    Sheet 6 - Schedule of Payments

                                                                                                        Judgment   · Page   7     of         8
DEFENDANT: DERRICK HEPPARD
CASE NCMBER: DPAE2: 17CR00144-001

                                                   SCHEDULE OF PAYME~TS

Having assessed the defendant's ability to pay, payment of the total cnrmnal monetary penalties is due as follows:

A     ~    Lump sum payment of$        200.00                due immediately, balance due

           D     not later than                                 , or
           D     in accordance with   D C,      D D,         D E, or       D F below; or
B     D Payment to begin irmnediately (may be combined with             DC,         OD,or        D F below); or
C     D Payment m equal                           (e.g. weekly, monthly. quarterly) mstallments of$                        over a penod of
                          (eg. months or years), to commence        ________ (e.g, 30 or 60 days) after the date of this judgment; or

D     D Payment in equal                   (e. g., weekly, monthly, quarterly) mstallments of $                          over a period of
          _ _ _ _ (e.g. months or years), to commence                         (e.g. 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     D Payment during the term of supervised release will commence withm       _    _        _(e . g. 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D Special instructions regardmg the payment of crirmnal monetary penalties:




Unless the court has expressly ordered otherwise, if this Judgment imposes impnsonment, payment ofcriminal monetary penalties 1s due dunng
the penod ofimpnsonment. All cnrmnal monetary penalties, except those payments made through the Federal Bureau of Pnsons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any crirmnal monetary penalties imposed.




D     J omt and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

!ti   The defendant shall forfeit the defendant's interest in the followmg property to the lJmted States.
       one (1) ZTE cell phone Model 2820, bearing serial number 32BC6444D986; one (1) flip cell phone. Corna PCS,
       bearing serial number 1410929351. Continued on Page 8.

Payments shall be applied in the followmg order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fme pnnc1pal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, includmg cost of prosecution and court costs.
AO 245B (Rev 02/18)    Case in2:17-cr-00144-GAM
                      Judgment   a Cnmma! Case          Document 67 Filed 07/15/19 Page 8 of 8
                      Sheet 6B - Schedule of Payments
                                                                                        Judgment -Page _   _a _   of   8
DEFENDA.'l\l"T: DERRICK HEPPARD
CASE NUMBER: DPAE2: 17CR00144-001

                                      ADDITIONAL FORFEITED PROPERTY
   One (1) flip cell phone. Nokia, bearing serial number 352920021836914; one (1) cell phone, ZTE. bearing serial number
   322753353057; one (1) cell phone, iPhone, bearing serial number 359303060751042; one (1) cell phone, LG, bearing
   serial number 014210004588280; one (1) cell phone, iPhone, bearing serial number IG00197; one (1) cell phone, LG.
   bearing serial number 354417077006508; one (1) cell phone, LG, bearing serial number 506CYFT292875; one (1) cell
   phone. Koycera 51360, bearing serial number 268435462504879463; one (1) cell phone, Alcatel Onetough, bearing
   serial number 014068004595246; and one (1) Pavilion laptop Computer, bearing serial number 5CD3172WH7
